                    UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


JOHN F. CHASE,                          )
                                        )
                        PLAINTIFF       )
                                        )
V.                                      )       CIVIL NO. 2:18-CV-165-DBH
                                        )
ARTHUR MERSON,       ET AL.,            )
                                        )
                        DEFENDANTS      )


             ORDER ON MOTIONS FOR DEFAULT JUDGMENT


     The plaintiff’s motions for default judgment are DENIED for the reasons

stated in the Order to Show Cause of October 25, 2019.

     SO ORDERED.

     DATED THIS 12TH DAY OF NOVEMBER, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE
